      Case 1:20-cv-10701-DPW Document 122-12 Filed 09/24/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                      )
 MICHAEL MCCARTHY, et al.,                            )   CIVIL ACTION NO.
                                                      )   1:20-cv-10701-DPW
                                Plaintiffs,           )
                                                      )
                -against-                             )
                                                      )
 CHARLES D. BAKER, et al.,                            )
                                                      )
                                Defendants.           )
                                                      )

 DEFENDANTS’ RESPONSES TO PLAINTIFFS’ REQUESTS FOR PRODUCTION OF
                           DOCUMENTS

       Defendants’ submit these responses to Plaintiffs’ Requests for Production to Defendants

Governor Charles D. Baker, Jr., Commissioner Monica Bharel, MD, MPH and Commissioner

Jamison Gagnon pursuant to Rule 34 of the Federal Rules of Civil Procedure. The Plaintiffs’

definitions and instructions are included in this document solely for the purposes of clarity and

Defendants do not waive any argument that such definitions and instructions are inconsistent

with applicable law or rules.

                                          DEFINITIONS

       The following definitions supplement those set forth in Local Rule 26.5:

   1.   The term you [including without limitation your] refers to Defendants Governor Charles
        D. Baker, Jr., Commissioner Monica Bharel, MD, MPH and Commissioner Jamison
        Gagnon, to whom these Requests for Production are addressed, and refers to each such
        Defendant both individually and collectively.

   2.   The term Entity [including without limitation Entities] refers to anything recognized as a
        person or otherwise having standing under the law other than an individual natural
        person.

   3.   The term Essential Services refers to the lists of “essential services” that were included
        with or modified by COVID-19 Order No. 13 and COVID-19 Order No. 21, as well as to
        any other designations of “essential services” (or their equivalent) that should be allowed
      Case 1:20-cv-10701-DPW Document 122-12 Filed 09/24/20 Page 2 of 5



       to continue in operation notwithstanding general closures to address the COVID-19
       pandemic.

   4.   The term Individual [including without limitation Individuals] refers to an individual
        natural person.

   5.   The term Interrogatories refers to Plaintiffs’ Interrogatories to each of the Defendants in
        this action, served on equal date herewith.

   6.   The term Phased Reopening refers to the lifting or relaxation of restrictions imposed to
        address the COVID-19 pandemic, such as but not limited to the “Phase I” reopening
        addressed in COVID-19 Order No. 33.

   7.   Local Rule 26.5 defines additional terms, including but not limited to Communication,
        Document, and Identify.

                               ADDITIONAL INSTRUCTIONS

       Plaintiffs supplement (but do not supplant) the Rules of Civil Procedure and the Local

Rules of this Court with the following additional instructions:

   1.   You must produce any information that is within the scope of these Requests regardless
        of whether it is in paper form or is stored electronically.

   2.   You must disclose all responsive information that is within your possession, custody or
        control.

   3.   You have a continuing obligation to supplement or revise your responses to these
        Requests for Production in the event: (a) additional information comes within your
        possession, custody, or control in the future; (b) you learn that additional information
        exists or is within your possession, custody or control; or (c) you otherwise learn that
        your previous responses are in any way incomplete or inaccurate.

   4.   In the event you assert that a privilege and/or the work product doctrine shields the
        disclosure of otherwise responsive information, you must comply with Rule 26(b)(5) and
        LR 34.1(e).

   5.   These additional instructions are asserted without prejudice to, or waiver of, the Federal
        Rules of Civil Procedure and the Local Rules of this Court.

                              REQUESTS FOR PRODUCTION

   1.   All Documents and electronically stored information that you identify or otherwise
        reference in response to any of the Interrogatories.

The Defendants object to this request to the extent that responsive documents would not be
relevant to this matter or proportional to the needs of the case within the meaning of Fed. R. Civ.


                                                -2-
      Case 1:20-cv-10701-DPW Document 122-12 Filed 09/24/20 Page 3 of 5



P. 26(b)(1) to the same extent that the interrogatories at issue are not relevant. The Defendants
further object to the extent the request calls for production of documents that represent attorney
work product and for attorney-client privileged documents.

The Defendants further object on the basis of the deliberative process privilege, which protects
information that “‘reflect[s] advisory opinions, recommendations and deliberations comprising
part of a process by which governmental decisions and policies are formulated.’” Dept. of
Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001).

The Defendants further object on the basis of well-established common law privileges including
the privilege protecting law enforcement investigative information and techniques, see, e.g.,
Puerto Rico v. United States, 490 F.3d 50, 62-64 (1st Cir. 2007), and the privilege protecting
communications made to secure the enforcement of law. See e.g., District Attorney v. Flatley,
419 Mass. 507, 510 (1995). The Defendants further object to the extent this request may call for
disclosure of information that they are legally precluded from making public under Mass. R.
Crim. P. 5 and which if disclosed could obstruct or impede ongoing criminal investigations. The
Defendants further object to providing records divulging or tending to divulge the names and
addresses of persons who own or possess firearms, rifles, shotguns, machine guns and
ammunition pursuant to M.G.L. c. 66, § 10(d).

Subject to the above objections and privileges, the Defendants state that they have produced
responsive and relevant non-privileged documents that were referenced in response to the
Interrogatories.

   2.   All Documents and electronically stored information that concern or relate to the
        reasonableness, proportionality, necessity, or otherwise the constitutionality of, COVID-
        19 restrictions imposed on gun retailers, ammunition retailers and/or shooting ranges.

The Defendants object to this request to the extent that responsive documents would not be
relevant to this matter or proportional to the needs of the case within the meaning of Fed. R. Civ.
P. 26(b)(1), nor is the request reasonably calculated to lead to the discovery of relevant evidence.
The Defendants further object on the basis of overbreadth.

The Defendants further object on the basis of the deliberative process privilege, which protects
information that “‘reflect[s] advisory opinions, recommendations and deliberations comprising
part of a process by which governmental decisions and policies are formulated.’” Dept. of
Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001). The Defendants
further object to the extent this request calls for production of documents that represent attorney
work product and for attorney-client privileged documents.

The Defendants further object on the basis of well-established common law privileges including
the privilege protecting law enforcement investigative information and techniques, see, e.g.,
Puerto Rico v. United States, 490 F.3d 50, 62-64 (1st Cir. 2007), and the privilege protecting
communications made to secure the enforcement of law. See e.g., District Attorney v. Flatley,
419 Mass. 507, 510 (1995). The Defendants further object to the extent this request may call for
disclosure of information that they are legally precluded from making public under Mass. R.
Crim. P. 5 and which if disclosed could obstruct or impede ongoing criminal investigations. The


                                                -3-
      Case 1:20-cv-10701-DPW Document 122-12 Filed 09/24/20 Page 4 of 5



Defendants further object to providing records divulging or tending to divulge the names and
addresses of persons who own or possess firearms, rifles, shotguns, machine guns and
ammunition pursuant to M.G.L. c. 66, § 10(d).

Subject to the above objections and privileges, the Defendants state that they have produced
responsive, non-privileged documents in response to this request for production.

   3.   All Documents and electronically stored information that concern or relate to returning to
        previous levels of COVID-19 restrictions, such as (but not limited to) returning to a
        prohibition on operating any business or service other than Essential Services, or
        otherwise, returning to earlier phases of the Phased Reopening.

The Defendants object to this request on the basis that responsive documents would not be
relevant to this matter or proportional to the needs of the case within the meaning of Fed. R. Civ.
P. 26(b)(1), nor is the request reasonably calculated to lead to the discovery of relevant evidence.
The Defendants further object on the basis of overbreadth.

The Defendants further object on the basis of the deliberative process privilege, which protects
information that “‘reflect[s] advisory opinions, recommendations and deliberations comprising
part of a process by which governmental decisions and policies are formulated.’” Dept. of
Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001). The Defendants
further object to the extent this request calls for production of documents that represent attorney
work product and for attorney-client privileged documents.

Subject to the above objections and privileges, the Defendants state that they have produced
responsive, non-privileged documents in response to this request for production.

   4.   All Documents and electronically stored information that you may rely upon in this
        action.

Defendants object to this request as premature in light of the ongoing nature of Defendants’
investigation of this matter. They reserve the right to rely on any document produced in
response to this request for production of documents or in connection with prior proceedings in
this matter and on such other documents as will be timely produced pursuant to Defendants’
further investigation.




                                                -4-
       Case 1:20-cv-10701-DPW Document 122-12 Filed 09/24/20 Page 5 of 5



                                      Respectfully submitted,

                                      CHARLES BAKER, Governor of the Commonwealth of
                                      Massachusetts; MONICA BHAREL, Commissioner of the
                                      Department of Public Health; JAMISON GAGNON,
                                      Commissioner of the Department of Criminal Justice
                                      Information Services; and MAURA HEALEY, Attorney
                                      General of the Commonwealth of Massachusetts,

                                      By their attorney,

                                      MAURA HEALEY
                                      ATTORNEY GENERAL

                                      /s/ Julia E. Kobick
                                      Julia E. Kobick (BBO No. 680194)
                                      Assistant Attorney General
                                      Gary Klein (BBO No. 560769)
                                      Special Assistant Attorney General
                                      Office of the Attorney General
                                      One Ashburton Place
                                      Boston, Massachusetts 02108
                                      (617) 963-2559
                                      Julia.Kobick@mass.gov
Dated: July 21, 2020                  Gary.Klein@state.ma.us



                                     CERTIFICATE OF SERVICE

       I certify that this document will be served electronically on counsel for all Plaintiffs on
July 21, 2020.

                                              /s/ Julia Kobick
                                              Julia Kobick
                                              Assistant Attorney General




                                                 -5-
